Citation Nr: 1430785	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease of the lumbar spine with narrowing of disc space and marginal spur formation, currently evaluated at 20 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Witness


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, from December 1981 to August 1990, from November 2001 to March 2002 and from March 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the course of the appeal, service connection was granted for left lower radiculopathy.

This matter was previously remanded by the Board in March 2011 for additional development.  The issues have since returned to the Board.

The Veteran testified at a Travel Board hearing in front of the undersigned Acting Veteran's Law Judge (VLJ) in November 2010.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his degenerative disc disease of the lumbar spine with narrowing of the disc space and marginal spur formation.

The Veteran was most recently afforded a VA spine examination in April 2011 as instructed by the 2011 Board Remand.  In a statement received November 19, 2011 the Veteran specifically contended a worsening of his lower spine while waiting for his evaluation.  In support of a worsening, the Veteran stated he began receiving shots for pain from the VAMC.  

Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the Beckley VAMC beyond September 2011. 

2.  Afford the Veteran a VA examination, to address the severity of the service-connected degenerative disc disease of the lumbar spine with narrowing of the disc space and marginal spur formation.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  

The examiner should comment on whether the Veteran's disability exhibits weakened movement, excess fatigability, incoordination, or pain on use (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms); discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups);

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks. 

The examiner should address all current neurological symptoms associated with the Veteran's degenerative disc disease of the lumbar spine with narrowing of the disc space and marginal spur formation.  The examiner should specify the nerves involved, note whether there is associated atrophy, weakness, or other impairment, and express an opinion as to the severity of the disability for each nerve involved.

3.  Undertake any other indicated development.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



